Proceeding held and matter remitted to the board of trustees of the Village of Depew for the taking of proof relating to the alleged finding of fact made in the last paragraph of the findings of fact to the effect that the facts upon which the charges were based were not known to the board of trustees more than 60 days before the charges were brought. All concur. (Review of the action of the board of trustees of the Village of Depew in dismissing petitioner from his position as chief of police, which proceeding was transferred to the Appellate Division for determination by order of Erie Special Term.) Present — MeCurn, P. J., Vaughan, Kimball and Bastow, JJ.